           Case 1:19-mc-00045-BAH Document 6 Filed 04/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,            Miscellaneous Action No. 1:19-mc-00045
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III,




                         MOTION FOR ADMISSION PRO HAC VICE

         Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP (the “Movant”) hereby

moves this Court, pursuant to Local Rule 83.2(d), for entry of an order permitting Lee R. Crain

to appear pro hac vice before this Court in the above-captioned matter as an additional counsel of

record for Reporters Committee for Freedom of the Press. In support of this motion, the Movant

attaches the Declaration of Lee R. Crain as Exhibit A.

         Undersigned counsel respectfully requests that the Court grant this motion and enter an

Order for admission of Lee R. Crain pro hac vice in the above-captioned case. A proposed order

is attached.

Dated: April 1, 2019
                                              Respectfully submitted,


                                              _/s Theodore J. Boutrous, Jr._____________
                                              Theodore J. Boutrous, Jr., (D.C. Bar No. 420440)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              333 South Grand Ave.,
                                              Los Angeles, California 90071
                                              Tel: (213) 229-7804
                                              tboutrous@gibsondunn.com

                                              Counsel for Applicant
                                              Reporters Committee for Freedom of the Press
Case 1:19-mc-00045-BAH Document 6-1 Filed 04/01/19 Page 1 of 2
Case 1:19-mc-00045-BAH Document 6-1 Filed 04/01/19 Page 2 of 2
          Case 1:19-mc-00045-BAH Document 6-2 Filed 04/01/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In re:

Application of the Reporters Committee for
Freedom of the Press for an Order Authorizing
the Release of Grand Jury Material Cited,           Miscellaneous Action No. 1:19-mc-00045
Quoted, or Referenced In the Report of Special
Counsel Robert S. Mueller III,




                                     [PROPOSED] ORDER

         Upon consideration of the Motion for Admission pro hac vice of Lee R. Crain, it is, on

this ______ day of ________________, 2019, hereby ORDERED that the Motion for

Admission pro hac vice is GRANTED, and that Lee R. Crain be, and that the same hereby is,

admitted pro hac vice to appear and participate fully in the above captioned case.

         SO ORDERED this ______ day of _____________, 2019.



                                                     Beryl A. Howell
                                                     Chief Judge
